                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         SECURITIES AND EXCHANGE
                                  10     COMMISSION,                                       Case No. 17-cv-00223-RS

                                  11                    Plaintiff,
                                                                                           ORDER DENYING MOTION FOR
                                  12             v.                                        TEMPORARY RESTRAINING ORDER
Northern District of California
 United States District Court




                                  13     SAN FRANCISCO REGIONAL CENTER
                                         LLC, et al.,
                                  14
                                                        Defendants.
                                  15

                                  16          The Receiver appointed in this action moves for a temporary restraining order and order to

                                  17   show cause re issuance of a preliminary injunction against former Relief Defendant Berkeley

                                  18   Healthcare Dynamics, LLC (“BHD”), as to which the receivership has previously been terminated.

                                  19   The Receiver’s motion seeks an “asset freeze,”—more specifically an order precluding BHD from

                                  20   encumbering or disposing of the net proceeds from a pending sale of certain real property that has

                                  21   been referred to in this litigation as “the 20th Street Warehouse,” or just “the Warehouse.”

                                  22   Asserting that the sale is scheduled to close on August 28, 2019, and that “BHD (and its

                                  23   representatives) will likely place the proceeds of the 20th Street Warehouse beyond the reach of a

                                  24   judgment,” the Receiver seeks “immediate” relief.

                                  25          The motion is denied. As the Receiver acknowledges, a United States District Court lacks

                                  26   the power to issue a preliminary injunction preventing a defendant from transferring assets in

                                  27   which no lien or equitable interest is claimed. Grupo Mexicano de Desarrollo S.A. v. All. Bond

                                  28   Fund, Inc., 527 U.S. 308, 333, 119 S. Ct. 1961, 1975 (1999). Even assuming the procedural
                                   1   posture here is otherwise equivalent to one in which a named plaintiff seeks recovery against a

                                   2   named defendant, the claim the Receiver is pursuing is for enforcement of an alleged written

                                   3   contractual obligation of BHD to repay two promissory notes issued by NA3PL, LLC, in the event

                                   4   NA3PL, LLC “cannot” do so. See Dkt. Nos. 414-15, 414-16. As such, not only is the claim

                                   5   fundamentally contractual, the alleged obligation the Receiver seeks to enforce is one to pay

                                   6   money. Nothing in the alleged contracts purports to give the promisee any ownership right, lien, or

                                   7   other interest in any specific property belonging to BHD, be it the Warehouse or anything else.

                                   8            The Receiver argues the Grupo Mexicano rule is inapplicable because her motion to

                                   9   enforce the alleged promissory note guaranties1 invokes promissory estoppel and ostensible

                                  10   authority among its various contentions. Although those are equitable concepts, they do not

                                  11   represent equitable claims for relief that might fall outside Grupo Mexicano. Rather, even

                                  12   assuming the Receiver were to prevail by proving that either promissory estoppel or ostensible
Northern District of California
 United States District Court




                                  13   authority applies, those doctrines would merely permit enforcement of the obligation to pay

                                  14   money.

                                  15            The Receiver relies on U.S. ex rel. Rahman v. Oncology Assocs., 198 F.3d 489 (4th Cir.

                                  16   1999) to argue: “That money damages are claimed along with equitable relief does not defeat the

                                  17   district court’s equitable powers.” Id. at 498. As the careful analysis in Rahman reveals, however,

                                  18   there still must be actual equitable claims of a nature that will support the requested asset freeze.

                                  19
                                                       [W]here a plaintiff creditor has no lien or equitable interest in the
                                  20                   assets of a defendant debtor, the creditor may not interfere with the
                                                       debtor’s use of his property before obtaining judgment. A debt claim
                                  21                   leads only to a money judgment and does not in its own right
                                                       constitute an interest in specific property. Accordingly, a debt claim
                                  22
                                                       does not, before reduction to judgment, authorize prejudgment
                                  23                   execution against the debtor’s assets.

                                  24                   On the other hand, when the plaintiff creditor asserts a cognizable
                                                       claim to specific assets of the defendant or seeks a remedy involving
                                  25

                                  26   1
                                        The Intervenors previously contended the language in the promissory notes does not rise to a
                                  27   guaranty. This order does not reach that issue.

                                  28
                                                                                                                   CASE NO.   17-cv-00223-RS
                                                                                          2
                                                      those assets, a court may in the interim invoke equity to preserve the
                                   1                  status quo pending judgment where the legal remedy might prove
                                   2                  inadequate and the preliminary relief furthers the court’s ability to
                                                      grant the final relief requested. This nexus between the assets sought
                                   3                  to be frozen through an interim order and the ultimate relief
                                                      requested in the lawsuit is essential to the authority of a district
                                   4                  court in equity to enter a preliminary injunction freezing assets . . . .
                                   5   Id. at 496–97 (emphasis added).
                                   6

                                   7          In Rahman the court ultimately concluded the asset freeze was proper because:
                                   8                  to the extent that the [plaintiff] United States has alleged claims
                                                      seeking to impose a constructive trust on assets as “equitable
                                   9
                                                      property” of the United States and to void fraudulent transfers of
                                  10                  assets and have them transferred to the United States, the United
                                                      States claims an equitable interest in the assets of the defendants.
                                  11

                                  12   Id. at 498; See also, In re Focus Media Inc., 387 F.3d 1077, 1085 (9th Cir. 2004) (approving asset
Northern District of California
 United States District Court




                                  13   freeze where claims for fraudulent conveyance and a constructive trust had been alleged).
                                  14          Here, as noted, the claims the Receiver is pursuing are to enforce an alleged obligation to
                                  15   pay money, not for ownership in or a lien against the Warehouse or the proceeds from its sale.2
                                  16   There is no “nexus between the assets sought to be frozen” and “the ultimate relief requested in
                                  17   the lawsuit.” As such, there is no legal basis for the relief the Receiver seeks, and the motion must
                                  18   be denied.
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       2
                                          A passing reference in the Receiver’s motion suggests relief is necessary to ensure she will be
                                  25   able to recover “improperly diverted funds.” The amount of improperly diverted funds BHD is
                                       obligated to disgorge has previously been adjudicated and reduced to judgment. In the event BHD
                                  26
                                       is liable on these alleged guaranties, that represents a contractual obligation it must honor, not
                                  27   “improperly diverted funds.”

                                  28
                                                                                                                    CASE NO.   17-cv-00223-RS
                                                                                          3
                                   1   IT IS SO ORDERED.

                                   2

                                   3   Dated: August 23, 2019

                                   4                            ______________________________________
                                                                RICHARD SEEBORG
                                   5                            United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    CASE NO.   17-cv-00223-RS
                                                                4
